Case 1:21-cv-00396-RJL Document 19-7 Filed 08/14/21 Page 1 of 12




                    Exhibit 7

         to the Expert Opinion of
   Justice (Retired) Pradeep Nandrajog
              dated August 13, 2021
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 1
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-7 Filed 08/14/21 Page 2 of 12

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                   CEN1RAL BOARD OF DAWOOD! BOHRA COMMUNITY v.                                                                       673
                                                              STATE OF MAHARASH1RA

                                                           (2005) 2 Supreme Court Cases 673
                  a                                  (BEFORE R.C. LAHOTI, C .J. AND SHIVARAJ V. PATIL,
                                          K.G. BALAKRISHNAN, B.N. SRIKRISHNAAND G.P. MATHUR, JJ.)
                          CENTRAL BOARD OF DAWOOD! BOHRA
                               COMMUNITY AND ANOTHER                                          Petitioners;
                                                               Versus
                  b       STATE OF MAHARASHTRA AND ANOTHER                                 Respondents.
                                IA No. 4 in WP (C) No. 740 of I986t , decided on December 17, 2004
                               A Constitution of India - Art. 141 - Supreme Court vis-a-vis itself -
                          Smaller Bench vis-a-vis larger Bench - Course permissible in case of
                          smaller Bench doubting view taken by larger Bench - Held, law laid down
                          by Supreme Court is binding on any subsequent Bench of lesser strength -
                          A smaller Bench cannot disagree or dissent from the view of law taken by a
                  C
                          larger Bench - In case of doubt, smaller Bench can invite attention of Chief
                          Justice and request for the matter being placed for hearing before a Bench
                          larger than the one whose decision is being doubted - However, it will be
                          open only for a Bench of coequal strength to express an opinion doubting
                          the correctness of the view taken by the Bench whose decision is being
                          doubted, whereupon the matter may be placed for hearing before a Bench
                  d       larger than the one whose decision is being doubted - Two exceptions to
                          this rule, delineated - So far as the present case is concerned, there is no
                          reference made by any Bench of any strength at any time for hearing by a
                          larger Bench and doubting the correctness of the Constitution Bench
                          decision in Sardar Syedna case, AIR 1962 SC 853 - Order dt. 18-3-1994 by
                          a two-Judge Bench directing the matter to be listed before a seven-Judge
                          Bench for hearing cannot be construed as an order of reference -
                  e       Moreover, at no point of time did the Chief Justice of India direct the matter
                          to be placed for hearing before a Constitution Bench or a Bench of seven
                          Judges - Hence, matter directed to be placed before Constitution Bench (of
                          five Judges) which could, if it doubts Sardar Syedna case, opine in favour of
                          hearing by a Bench of seven Judges or such other strength as the Chief
                          Justice of India might, in exercise of his power to frame a roster, deem fit to
                          constitute
                   f
                               B . Constitution of India -Art. 141 - Supreme Court vis-a-vis itself -
                          Coordinate/coequal Benches -         Course permissible in case of Bench
                          doubting view taken by coordinate Bench - Held, law laid down by
                          Supreme Court is binding on any subsequent Bench of coequal strength -
                          It will be open, however, for a Bench of coequal strength to express an
                          opinion doubting the correctness of the view taken by an earlier Bench of
                  g       coequal strength, whereupon the matter may be placed for hearing before a
                          Bench larger than the one whose decision is being doubted - (Quaere:
                          whether therefore subsequent coequal/coordinate Benches can no longer
                          overrule decisions of prior Benches of coequal strength)
                               C . Constitution of India -Arts. 141 and 145(2) - Supreme Court vis-
                          a-vis itself - Reference to larger Bench to reconsider validity of a decision
                          of the Supreme Court - When valid - Two-Judge Bench doubting five-
                  h
                             t   Under Article 32 of the C onstitution of India
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 2
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-7 Filed 08/14/21 Page 3 of 12

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   674                                                SUPREME COURT CASES                                                   (2005) 2        sec
                   Judge Bench decision and directing matter to be listed for hearing by a
                   seven-Judge Bench, held, cannot be construed as an order of reference - A
                   valid order of reference to a larger Bench to reconsider validity of a decision                                                                          a
                   of the Supreme Court would be one which is either (a) made by a Bench of
                   strength coequal to the Bench whose decision is being doubted, or (b) made
                   by the Chief Justice of India in exercise of his power to frame the roster
                   Held:
                        (1) The law laid down by the Supreme Court in a decision delivered by a
                   Bench of larger strength is binding on any subsequent Bench of lesser or coequal                                                                         b
                   strength.
                        (2) A Bench of lesser quorum cannot disagree or dissent from the view of the
                   law taken by a Bench of larger quorum. In case of doubt all that the Bench of
                   lesser quorwn can do is to invite the attention of the Chief Justice and request for
                   the matter being placed for hearing before a Bench of larger quorum than the
                   Bench whose decision has come up for consideration. It will be open only for a
                   Bench of coequal strength to express an opinion doubting the correctness of the                                                                          c
                   view taken by the earlier Bench of coequal strength, whereupon the matter may
                   be placed for hearing before a Bench consisting of a quorum larger than the one
                   which pronounced the decision laying down the law the correctness of which is
                   doubted.
                        (3) The above rules are subject to two exceptions: (i) the abovesaid rules do
                   not bind the discretion of the Chief Justice in whom vests the power of framing                                                                          d
                   the roster and who can direct any particular matter to be placed for hearing
                   before any particular Bench of any strength; and (ii) in spite of the rules laid
                   down hereinabove, if the matter has already come up for hearing before a Bench
                   of larger quorum and that Bench itself feels that the view of the law taken by a
                   Bench of lesser quorwn, which view is in doubt, needs correction or
                   reconsideration then by way of exception (and not as a rule) and for reasons
                   given by it, it may proceed to hear the case and examine the correctness of the                                                                          e
                   previous decision in question dispensing with the need of a specific reference or
                   the order of the Chief Justice constituting the Bench and such listing. Such was
                   the situation in Raghubir Singh, (1989) 2 SCC 754 and Hansoli D evi, (2002) 7
                   SCC 273.                                                           (Paras 12 and 5)
                       Bharat Petroleum Corpn. Ltd. v. Mumbai Shramik Sangha, (2001) 4 SCC 448; Pradip
                         Chandra Parija v. Pramod Chandra Patnaik, (2002) 1 SCC l ; Chandra Prakash v. State f
                         of U.P., (2002) 4 sec 234: 2002 sec (L&S) 496; Vishweshwaraiah Iron & Steel Ltd. v.
                         Abdul Gani, (2002) 10 SCC 437 : 2003 SCC (L&S) 786; Arya Samaj Education Trust v.
                         Director of Education, (2004) 8 SCC 30; Union of India v. Raghubir Singh, (1989) 2
                         sec 754; Union of India v. Hansoli Devi, (2002) 7 sec 273; Sher Singh v. State of
                         Punjab, (1983) 2 sec 344 : 1983 sec (Cri) 461, affirmed and followed
                       Union of India v. Raghubir Singh, (1989) 2 SCC 754; Union of India v. Hansoli Devi,
                         (2002) 7 sec 273, clarified                                                             g
                       Sardar Syedna Taher Saifuddin Saheb v. State of Bombay, 1962 Supp (2) SCR 496 : AIR
                         1962 SC 853, referred to
                       Jones v. Secy. of State for Social Services, 1972 AC 944 : (1972) 1 All ER 145 : (1972) 2
                         WLR 210 (HL); Ross Smith v. Ross Smith, 1963 AC 280: (1962) 1 All ER 344: (1962) 2
                         WLR 388 (HL); Indyka v. Indyka, (1969) 1 AC 33 : (1967) 2 All E R 689: (1967) 3 WLR
                         510 (HL); Steadman v. Steadman, 1976 AC 536 : (1974) 2 All ER 977: (1974) 3 WLR 56
                         (HL); Myers v. DPP, 1965 AC 1001 : (1964) 2 All ER 881 : (1964) 3 WLR 145 (HL); h
                         Cassell & Co. Ltd. v. Broome, 1972 AC 1027 : (1972) 1 All ER 801 : (1972) 2 WLR 645
                         (HL); Haughton v. Smith, 1975 AC 476 : (1973) 3 All ER 1109: (1974) 2 WLR 1 (HL);
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 3
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-7 Filed 08/14/21 Page 4 of 12

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                   CENTRAL BOARD OF DAWOOD! BOHRA COMMUNITY v.                                                                       675
                                                              STATE OF MAHARASHTRA
                                 Knuller v. DPP, 1973 AC 435 : (1972) 2 All ER 898 : (1972) 3 WLR 143 (HL);
                                 Oldendorjf (E.L.) & Co. GmbH v. Tradax Export SA, 1974 AC 479 : (1973) 3 All ER
                  a              148: (1973) 3 WLR 382 (HL); Conway v. Rimmer, 1968 AC 910: (1968) 2 All ER 304:
                                 (1968) 2 WLR 1535 (HL), cited
                               So far as the present case is concerned, there is no reference made by any
                          Bench of any strength at any time for hearing by a larger Bench and doubting the
                          correctness of the Constitution Bench decision in the case of Sardar Syedna
                          Taher Saifuddin Saheb case, AIR 1962 SC 853. The order dated 18-3-1994 by
                  b       the two-Judge Bench directing the matter to be listed before a seven-Judge
                          Bench for hearing cannot be construed as an order of reference. At no point of
                          time has the Chief Justice of India directed the matter to be placed for hearing
                          before a Constitution Bench or a Bench of seven Judges. In the facts and
                          circumstances of this case the matter should be placed for hearing before a
                          Constitution Bench (of five Judges) and not before a larger Bench of seven
                          Judges. It is only if the Constitution Bench doubts the correctness of the law laid
                  C
                          down in Sardar Syedna Taher Saifuddin Saheb case that it may opine in favour
                          of hearing by a larger Bench consisting of seven Judges or such other strength as
                          the Chief Justice of India may, in exercise of his power to frame a roster, deem fit
                          to constitute.                                                 (Paras 13, 2 and 14)
                               D. Constitution of India - Art. 141 - Doctrine of stare decisis -
                          Binding effect of law declared by Supreme Court - Supreme Court vis-a-
                  d       vis itself - Held, question is not whether Supreme Court is bound by its
                          own previous decisions - Rather question is under what circumstances and
                          within what limits and in what manner should the highest court overturn its
                          own pronouncements - Criteria to be had recourse to in considering
                          whether a decision is to be overruled, enumerated in Raghubir Singh case,
                          (1989) 2 SCC 754, reiterated (para 9 herein) - Rationale for possibility of
                          overturning of its decisions by Supreme Court, given
                  e
                               E. Precedents - Stare decisis - Justification for - Constitution of
                          India -Art. 141
                               The doctrine of binding precedent has the merit of promoting certainty and
                          consistency in judicial decisions, and enables an organic development of the law,
                          besides providing assurance to the individual as to the consequence of
                          transactions forming part of his daily affairs. The question is not whether the
                  f       Supreme Court is bound by its own previous decisions; the question is under
                          what circumstances and within what limits and in what manner should the
                          highest court overturn its own pronouncements. Being the highest court of the
                          country, it is open for the Supreme Court not to feel bound by its own previous
                          decisions because if that was not permitted, the march of judge-made law and the
                          development of constitutional jurisprudence would come to a standstill.
                  g       However, the doctrine of binding precedent cannot be given a go-by. The criteria
                          to be had recourse to in considering whether a decision is to be overruled is
                          enumerated in Raghubir Singh case, (1989) 2 SCC 754, at pp. 770-71, para 16
                          (in para 9 herein).                                                 (Paras 8 and 9)
                               F. Constitution of India - Art. 145(2) - Practice of Supreme Court of
                          sitting in divisions - Reason for, given - Position compared with United
                          States Supreme Court - Supreme Court Rules, 1966 - Or. 7 Rr. 2 and 1
                  h
                               G. Constitution of India - Art. 145(2) - Sitting of Supreme Court in
                          divisions - Authority to determine number of judges in/power of framing
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 4
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-7 Filed 08/14/21 Page 5 of 12

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   676                                                SUPREME COURT CASES                                                   (2005) 2         sec
                   roster - In whom vests and scope of - Factors to be considered - Held,
                   said authority/power devolves on Chief Justice of India by convention, who
                   may decide the same on the basis of considerations like the exigencies of                                                                                a
                   judicial need, the nature of the case including any statutory mandate
                   relating thereto, and such other considerations that he may find most
                   appropriate -       Rule that a smaller Bench cannot directly doubt the
                   correctness of law laid down by a larger Bench, and a Bench of strength
                   coequal to the Bench whose decision is being doubted alone can do so and
                   direct that the matter be placed before a Bench larger than the Bench whose
                   decision is being doubted, does not bind the discretion of the Chief Justice,                                                                            b
                   who can direct any particular matter to be placed for hearing before any
                   particular Bench of any strength - Supreme Court Rules, 1966 - Or. 7 Rr.
                   2 and 1 - Constitutional Law - Conventions
                   Held:
                        In order to promote consistency and certainty in the law laid down by the
                   superior court the ideal condition would be that the entire court should sit in all                                                                      c
                   cases to decide questions of law, as is done by the Supreme Court of the United
                   States. Yet, having regard to the volume of work demanding the attention of the
                   Supreme Court of India, it has been found necessary as a general rule of practice
                   and convenience that the Court should sit in divisions consisting of judges whose
                   number may be detennined by the exigencies of judicial need, by the nature of
                   the case including any statutory mandate relating thereto and by such other
                   considerations which the Chief Justice, in whom such authority devolves by                                                                               d
                   convention, may find most appropriate.                                      (Para 8)
                        H. Constitution of India - Art. 141 - What is binding - "Law
                   declared by Supreme Court" - Per incuriam decisions - Meaning -
                   Deemed/implied consideration of cases - Case A not considering a binding
                   decision (Case B) itself but considering another case (Case C) which had
                   considered said binding decision (Case B) - Held, view of law taken in Case                                                                              e
                   A cannot be said to be per incuriam - Precedents
                        I. Constitution of India -Art. 141 - What is binding - "Law declared
                   by Supreme Court" - Per incuriam decisions - Meaning of - Held, a
                   ruling making a specific reference to an earlier binding precedent may or
                   may not be correct but cannot be said to be per incuriam - Precedents
                        Per incuriam means a decision rendered by ignorance of a previous binding                                                                           f
                   decision such as a decision of its own or of a court of coordinate or higher
                   jurisdiction or in ignorance of the terms of a statute or of a rule having the force
                   of law. A ruling making a specific reference to an earlier binding precedent may
                   or may not be correct but cannot be said to be p er incuriam. It is true that of the
                   cases Mumbai Shramik Sangha, (2001) 4 SCC 448, Pradip Chandra Parija,
                   (2002) 1 SCC 1, Chandra Prakash, (2002) 4 SCC 234, Vzshweshwaraiah, (2002)
                   10 SCC 437 and Arya Sama}, (2004) 8 SCC 30 the case of Raghubir Singh,                                                                                   g
                   (1989) 2 SCC 754 was not referred to in any case other than Chandra Prakash.
                   But in Chandra Prakash, Raghubir Singh and Parija both have been referred to
                   and considered and then Parija followed. So the view of the law taken in the
                   series of cases to which Parija belongs cannot be said to be p er incuriam.
                                                                                               (Para 7)
                       Bharat Petroleum Corpn. Ltd. v. Mumbai Shramik Sangha, (2001) 4 sec 448; Pradip                                                                      h
                         Chandra Parija v. Pramod Chandra Patnaik, (2002) 1 SCC l ; Chandra Prakash v. State
                         of UP. , (2002) 4 sec 234: 2002 sec (L&S) 4 96; Vishweshwaraiah Iron & Steel Ltd. v.
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 5
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-7 Filed 08/14/21 Page 6 of 12

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                   CENTRAL BOARD OF DAWOOD! BOHRA COMMUNITY v.                                                                       677
                                                              STATE OF MAHARASHTRA
                                 Abdul Gani, (2002) 10 SCC 437 : 2003 SCC (L&S) 786; Arya Samaj Education Trust v.
                                 Director of Education, (2004) 8 SCC 30, affirmed and held, not rendered per incuriam
                  a
                                                                                                                                            D-M/30992/CRL
                          Advocates who appeared in this case:
                           Ms Indra Jaising and Uday U . Lalit, Senior Advocates (Sanjib Sen, Ms Nandini Gore,
                              Ms Pragya Baghel, R.N. Karanjawala, Ms Seema Krishnan and Ms Manik
                              Karanjawala, Advocates, with them) for the Petitioners;
                            F.S. Nariman and Y.H. Muchhala, Senior Advocates (S.V. Deshpande, E.A.K.
                  b           Faizullabhay, B.P. Pandya, H.A. Ahmadi, Abeezar E. Faizullabhay, Syed Naqvi, H.A.
                              Nasirheala, Ms H.T. Advani, Mudreka Zaikuddin, E.R. Kumar, D.P. Mohanty and
                              P.H. Parekh, Advocates, with them) for the Respondents;
                            K. Parasaran, Senior Advocate (Shri Narain, E .A.K. Faizullabhay, Sandeep Narain and
                              Ms Anjaly Jha, Advocates for S. Narain & Co., Advocates, with him) for the
                              Intervenors.

                  C
                          Chronological list of cases cited                                               onpage(s)
                            1. (2004) 8 SCC 30, Arya Samaj Education Trust v. Director of Education              678e
                            2. (2002) 10 sec 437 : 2003 sec (L&S) 786, Vishweshwaraiah Iron & Steel
                                           Ltd. v. Abdul Gani                                                    678e
                            3. (2002) 7 sec 273, Union of India V. Hansoli Devi        679g, 682c-d, 682f-g, 683d-e
                            4. (2002) 4 SCC 234: 2002 SCC (L&S) 496, Chandra Prakash v. State of
                                           U.P.                                                  678e,679g-h, 680b
                  d         5. (2002) 1 sec 1, Pradip Chandra Parija v. Pramod Chandra Patnaik       678d-e, 679b-c,
                                                                                   679g-h, 680a, 680b, 680b-c, 682f
                            6. (2001) 4 SCC 448, Bharat Petroleum Corpn. Ltd. v. Mumbai Shramik
                                           Sangha                                                    678d-e, 679a-b
                            7. (1989) 2 sec 754, Union of India V. Raghubir Singh                679!, 679g-h, 680b,
                                                                                     680b-c, 682a-b, 682b-c, 683d-e
                            8. (1983) 2 SCC 344: 1983 SCC (Cri) 461, Sher Singh v. State of Punjab            681f-g
                  e         9. 1976 AC 536 : (1974) 2 All ER 977: (1974) 3 WLR 56 (HL), Steadman v.
                                           Steadman                                                           681b-c
                           10. 1975 AC 476: (1973) 3 All ER 1109: (1974) 2 WLR 1 (HL), Haughton v.
                                           Smith                                                              681c-d
                           11. 1974 AC 479: (1973) 3 All ER 148: (1973) 3 WLR 382 (HL), Oldendorff
                                           (E.L.) & Co. GmbHv. TradaxExportSA                                    68le
                           12. 1973 AC 435 : (1972) 2 All ER 898 : (1972) 3 WLR 143 (HL), Knuller v.
                  f
                                           DPP                                                                681d-e
                           13. 1972 AC 1027: (1972) 1 All ER 801 : (1972) 2 WLR 645 (HL), Cassell &
                                           Co. Ltd. v. Broome                                                 68lc-d
                           14. 1972 AC 944: (1972) 1 All ER 145 : (1972) 2 WLR 210 (HL), Jones v.
                                           Secy. of State for Social Services               680g-h, 681b, 68 le, 68 lf
                           15. (1969) 1 AC 33: (1967) 2 All ER 689: (1967) 3 WLR 510 (HL), Indyka v.
                  g                        Indyka                                                             68la-b
                           16. 1968 AC 910 : (1968) 2 All ER 304: (1968) 2 WLR 1535 (HL), Conway v.
                                           Rimmer                                                                681f
                           17. 1965 AC 1001 : (1964) 2 All ER 881 : (1964) 3 WLR 145 (HL), Myers v.
                                           DPP                                                                68lc-d
                           18. 1963 AC 280 : (1962) 1 All ER 344: (1962) 2 WLR 388 (HL), Ross Smith
                                           v. Ross Smith                                                      68la-b
                  h        19. 1962 Supp (2) SCR 496 : AIR 1962 SC 853, Sardar Syedna Taher Saifuddin
                                           Saheb v. State of Bombay                         678a, 678b, 683e, 683f-g
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 6
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-7 Filed 08/14/21 Page 7 of 12

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   678                                                SUPREME COURT CASES                                                   (2005) 2 sec
                   The Judgment of the Court was delivered by
                        R.C. LAHOTI, C.J.- In Sardar Syedna Taher Saifuddin Saheb v. State of
                   Bombay1, a five-Judge Bench of this Court ruled by a majority of 4: 1 that the                                                                           a
                   Bombay Prevention of Excommunication Act (Act 42 of 1949) was ultra
                   vires the Constitution as it violated Article 26(b) of the Constitution and was
                   not saved by Article 25(2). On 26-2-1986 the present petition was filed
                   seeking reconsideration, and overruling, of the decision of this Court in
                   Sardar Syedna Taher Saifuddin Saheb case 1 and then issuing a writ of
                   mandamus directing the State of Maharashtra to give effect to the provisions                                                                             b
                   of the Bombay Prevention of Excommunication Act, 1949.
                        2. The matter came up for hearing before a two-Judge Bench of this
                   Court which on 25-8-1986 directed "rule nisi" to be issued. On 18-3-1994 a
                   two-Judge Bench directed the matter to be listed before a seven-Judge Bench
                   for hearing. On 20-7-1994 the matter did come up before a seven-Judge
                                                                                                                                                                            C
                   Bench which adjourned the hearing awaiting the decision in WP No. 317 of
                   1993§. On 26-7-2004 IA No. 4 was filed on behalf of Respondent 2 seeking a
                   direction that the matter be listed before a Division Bench of two Judges.
                   Implicitly, the application seeks a direction for non-listing before a Bench of
                   seven Judges and rather the matter being listed for hearing before a Bench of
                   two or three Judges as is the normal practice of this Court. In the contents of                                                                          d
                   the application reliance has been placed on the Constitution Bench decisions
                   of this Court in Bharat Petroleum Corpn. Ltd. v. Mumbai Shramik Sangha2
                   followed in four subsequent Constitution Bench decisions namely Pradip
                   Chandra Parija v. Pramod Chandra Patnaik3 , Chandra Prakash v. State of
                   U.P.4, Vishweshwaraiah Iron & Steel Ltd. v. Abdul Gani5 and Arya Samaj
                   Education Trust v. Director of Education6 .
                                                                                                                                                                            e
                        3. The prayer made on behalf of Respondent 2 has been opposed by the
                   petitioners submitting that the matter must come up before a seven-Judge
                   Bench only. Two reasons have been canvassed in opposing the prayer
                   contained in IA No. 4 by Ms Indira Jaising, the learned Senior Counsel for
                   the petitioners. It was submitted that as the writ petition specifically calls for
                   reconsideration of a five-Judge Bench decision of this Court wherein "rule                                                                               f
                   nisi" has been issued, the matter must necessarily be heard by a seven-Judge
                   Bench. Next, it was submitted that the decisions relied on by the learned
                   counsel for Respondent 2 and referred to in IA No. 4 do not lay down the
                   correct law.

                                                                                                                                                                            g

                      1 1962 Supp (2) SCR 496: AIR 1962 SC 853
                      § Ed.: T.M.A. Pai case, (2002) 8 SCC 481
                      2 c2001) 4 sec 448
                      3 c2002) 1 sec 1
                      4 c2002) 4 sec 234 : 2002 sec (L&S) 496
                                                                                                                                                                            h
                      s c2002) 10 sec 437: 2003 sec (L&S) 786
                      6 c2004) 8 sec 30
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 7
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-7 Filed 08/14/21 Page 8 of 12

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                   CENTRAL BOARD OF DAWOOD! BORRA COMMUNITY v.                                                                       679
                                                        STATE OF MAHARASHTRA ( Lahoti, C.J.)

                               4. We have heard the learned counsel for the parties at length. In our
                  a       view, the prayer contained in the application deserves to be allowed only in
                          part.
                               5*. In Bharat Petroleum Corpn. Ltd. case2 the Constitution Bench has
                          ruled that a decision of a Constitution Bench of this Court binds a Bench of
                          two learned Judges of this Court and that judicial discipline obliges them to
                          follow it, regardless of their doubts about its correctness. At the most, they
                  b       could have ordered that the matter be heard by a Bench of three learned
                          Judges. Following this view of the law, what has been declared by this Court
                          in Pradip Chandra Parija case3 clinches the issue. The facts in the case were
                          that a Bench of two learned Judges expressed dissent with another judgment
                          of three learned Judges and directed the matter to be placed before a larger
                          Bench of five Judges. The Constitution Bench considered the rule of "judicial
                  C       discipline and propriety" as also the theory of precedents and held that it is
                          only a Bench of the same quorum which can question the correctness of the
                          decision by another Bench of coordinate strength in which case the matter
                          may be placed for consideration by a Bench of larger quorum. In other
                          words, a Bench of lesser quorum cannot express disagreement with, or
                          question the correctness of, the view taken by a Bench of larger quorum. A
                  d
                          view of the law taken by a Bench of three Judges is binding on a Bench of
                          two Judges and in case the Bench of two Judges feels not inclined to follow
                          the earlier three-Judge Bench decision then it is not proper for it to disagree
                          or dissent with the earlier view; but doubting the correctness of such earlier
                          view, it can only request the Chief Justice for the matter being placed for
                          hearing before a three-Judge Bench which may agree or disagree with the
                          view of the law taken earlier by the three-Judge Bench. As already noted, this
                  e
                          view has been followed and reiterated by at least three subsequent
                          Constitution Benches referred to hereinabove.
                               6. Ms Indira Jaising, the learned Senior Counsel for the petitioners
                          submitted that the view of the law taken by the abovesaid four Constitution
                          Benches is per incuriam and is not the correct law as previous decision of
                          this Court by a Constitution Bench in Union of India v. Raghubir Singh 7
                  f       takes a contrary view and being an earlier decision was binding on the
                          subsequent Benches. We do not agree with the submission of the learned
                          Senior Counsel that the decisions referred to by the learned counsel for
                          Respondent 2 applicant are per incuriam. She has also placed reliance on a
                          Constitution Bench decision in Union of India v. Hansoli Devi 8 wherein the
                          Constitution Bench heard a reference made by a two-Judge Bench expressing
                  g       disagreement with an earlier three-Judge Bench decision.
                               7. The Constitution Bench in the case of Chandra Prakash v. State of
                          U.P. 4 took into consideration the law laid down in Parija case 3 and also
                          referred to the decision in Union of India v. Raghubir Singh 7 relied on by Ms


                  h
                            * Ed.: Para 5 corrected vide Official Corrigendum No. F.3/Ed.B.J./21/2005 dated 3-3-2005.
                            1 (1989) 2 sec 754
                            s c2002) 1 sec 213
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 8
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-7 Filed 08/14/21 Page 9 of 12

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   680                          SUPREME COURT CASES                   (2005) 2 sec
                   Indira Jaising, the learned Senior Counsel and then reiterated the view taken
                   in Parija case3 • Per incuriam means a decision rendered by ignorance of a
                   previous binding decision such as a decision of its own or of a court of                                                                                 a
                   coordinate or higher jurisdiction or in ignorance of the terms of a statute or of
                   a rule having the force of law. A ruling making a specific reference to an
                   earlier binding precedent may or may not be correct but cannot be said to be
                   per incuriam. It is true that Raghubir Singh case 7 was not referred to in any
                   case other than Chandra Prakash case4 but in Chandra Prakash case4 ,
                   Raghubir Singh case7 and Parija case3 both have been referred to and                                                                                     b
                   considered and then Parija case3 followed. So the view of the law taken in a
                   series of cases to which Parija case3 belongs cannot be said to be per
                   incuriam.
                        8*. In Raghubir Singh case7 Chief Justice Pathak pointed out that in order
                   to promote consistency and certainty in the law laid down by the superior
                   court the ideal condition would be that the entire court should sit in all cases                                                                         C
                   to decide questions of law, as is done by the Supreme Court of the United
                   States. Yet, His Lordship noticed, that having regard to the volume of work
                   demanding the attention of the Supreme Court of India, it has been found
                   necessary as a general rule of practice and convenience that the Court should
                   sit in divisions consisting of judges whose number may be determined by the
                   exigencies of judicial need, by the nature of the case including any statutory                                                                           d
                   mandate relating thereto and by such other considerations which the Chief
                   Justice, in whom such authority devolves by convention, may find most
                   appropriate. The Constitution Bench reaffirmed the doctrine of binding
                   precedents as it has the merit of promoting certainty and consistency in
                   judicial decisions, and enables an organic development of the law, besides
                   providing assurance to the individual as to the consequence of transactions
                   fanning part of his daily affairs.                                                                                                                       e
                        9. Further, the Constitution Bench speaking through Chief Justice Pathak
                   opined that the question was not whether the Supreme Court is bound by its
                   own previous decisions; the question was under what circumstances and
                   within what limits and in what manner should the highest court overturn its
                   own pronouncements. In our opinion, what was working in the mind of His
                   Lordship was that being the highest court of the country, it was open for this                                                                           f
                   Court not to feel bound by its own previous decisions because if that was not
                   permitted, the march of judge-made law and the development of
                   constitutional jurisprudence would come to a standstill. However, the
                   doctrine of binding precedent could not be given a go-by. Quoting from Dr.
                   Alan Paterson's Law Lords (pp. 156-57), His Lordship referred to several
                   criteria articulated by Lord Reid. It may be useful to reproduce herein the                                                                              g
                   said principles: (SCC pp. 770-71, para 16)
                             (J) The freedom granted by the 1966 Practice Statement ought to be
                        exercised sparingly (the "use sparingly" criterion) (Jones v. Secy. of State
                        for Social Services9 , AC at p. 966).

                                                                                                                                                                            h
                      * Ed.: Para 8 corrected vide Official Corrigendum No. F.3/Ed.B.J./7/2005 dated 17-1-2005.
                      9 1972AC 944: (1972) 1 All ER 145 : (1972) 2 WLR 2 10 (HL)
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 9
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                            Friday, August 13, 2021
                                                          19-7 Filed 08/14/21 Page 10 of 12

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                    CENTRAL BOARD OF DAWOOD! BORRA COMMUNITY v.                                                                       681
                                                         STATE OF MAHARASHTRA ( Lahoti, C.J.)

                                    (2) A decision ought not to be overruled if to do so would upset the
                   a           legitimate expectations of people who have entered into contracts or
                               settlements or otherwise regulated their affairs in reliance on the validity
                               of that decision (the "legitimate expectations" criterion) (Ross Smith v.
                               Ross Smith 1°, AC at p. 303 and Indyka v. Indyka 11 , AC at p. 69).
                                    (3) A decision concerning questions of construction of statutes or
                               other documents ought not to be overruled except in rare and exceptional
                   b           cases (the "construction" criterion) (Jones case9).
                                    (4)(a) A decision ought not to be overruled if it would be
                               impracticable for the Lords to foresee the consequences of departing
                               from it (the "unforeseeable consequences" criterion) (Steadman v.
                               Steadman 12 , AC at p. 542 C). (b) A decision ought not to be overruled if
                               to do so would involve a change that ought to be part of a comprehensive
                   C           reform of the law. Such changes are best done "by legislation following
                               on a wide survey of the whole field" ( the "need for comprehensive
                               reform" criterion) (Myers v. DPP 13 , AC at p. 1022, Cassell & Co. Ltd. v.
                               Broome 14, AC at p. 1086 and Haughton v. Smith 15 , AC at p. 500).
                                    (5) In the interest of certainty, a decision ought not to be overruled
                               merely because the Law Lords consider that it was wrongly decided.
                   d
                               There must be some additional reasons to justify such a step (the
                               "precedent merely wrong" criterion) (Knuller v. DPP16 , AC at p. 455).
                                    ( 6) A decision ought to be overruled if it causes such great
                               uncertainty in practice that the parties' advisers are unable to give any
                               clear indication as to what the courts will hold the law to be (the
                   e
                               "rectification of uncertainty" criterion) [Jones case9 and Oldendorff
                               (E.L.) & Co. GmbH v. Tradax Export SA 17, AC at pp. 533,535].
                                    (7) A decision ought to be overruled if in relation to some broad issue
                               or principle it is not considered just or in keeping with contemporary
                               social conditions or modem conceptions of public policy (the "unjust or
                               outmoded" criterion) (Jones case9 and Conway v. Rimmer18 , AC at
                   f           p. 938).
                               10. Reference was also made to the doctrine of stare decisis. His
                           Lordship observed by referring to Sher Singh v. State of Punjab 19 that
                           although the Court sits in divisions of two and three Judges for the sake of

                            10   1963 AC 280: (1962) 1 All ER 344: (1962) 2 WLR 388 (HL)
                   g        11   (1969)1AC33:(1967)2AllER689:(1967)3WLR510(HL)
                            12   1976AC 536: (1974) 2All ER 977: (1974) 3 WLR 56 (HL)
                            13   1965 AC 1001 : (1964) 2All ER 881 : (1964) 3 WLR 145 (HL)
                            14   1972AC 1027 : (1972) 1AllER801 : (1972) 2 WLR645 (HL)
                            15   1975 AC 476: (1973) 3 All ER 1109: (1974) 2 WLR 1 (HL)
                            16   1973AC 435: (1972) 2All ER 898: (1972) 3 WLR 143 (HL)
                            17   1974AC 479: (1973) 3All ER 148: (1973) 3 WLR 382 (HL)
                   h
                            18   1968 AC 910: (1968) 2 All ER 304: (1968) 2 WLR 1535 (HL)
                            19   (1983) 2 sec 344: 1983 sec (Cri) 461
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 10
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-7 Filed 08/14/21 Page 11 of 12

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    682                          SUPREME COURT CASES                  (2005) 2 sec
                    convenience but it would be inappropriate if a Division Bench of two Judges
                    starts overruling the decisions of Division Benches of three. To do so would
                    be detrimental not only to the rule of discipline and the doctrine of binding                                                                            a
                    precedents but it will also lead to inconsistency in decisions on points of law;
                    consistency and certainty in the development of law and its contemporary
                    status - both would be immediate casualty.
                         11. In Raghubir Singh case7 a Bench of two learned Judges had made a
                    reference to a larger Bench for reconsideration of the questions decided
                    earlier by two Division Benches of the quorum of two and three respectively.                                                                             b
                    The Constitution Bench then opined that the matter could be heard by the
                    Constitution Bench on such reference. It is pertinent to note that in Raghubir
                    Singh case7 the Constitution Bench has nowhere approved the practice and
                    propriety of two-Judge Bench making a reference straightaway to the
                    Constitution Bench disagreeing with a three-Judge Bench decision. On the
                    contrary, the Constitution Bench had itself felt inclined to hear the issue                                                                              c
                    arising for decision and therefore did not think it to be necessary to refer the
                    matter back to a Bench of three Judges. Similar was the situation in Union of
                    India v. Hansoli Devi8 • Therein the Constitution Bench has reiterated the
                    principle of judicial discipline and propriety demanding that a Bench of two
                    learned Judges should follow the decision of a Bench of three learned Judges
                    and if a Bench of two learned Judges was inclined not to do so then the                                                                                  d
                    proper course for it to adopt would be ( i) to refer the matter before it to a
                    Bench of three learned Judges, and (ii) to set out the reasons why it could not
                    agree with the earlier judgment. The Constitution Bench concluded "then if
                    the Bench of three learned Judges also comes to the conclusion that the
                    earlier judgment of a Bench of three learned Judges is incorrect, then a
                    reference could be made to a Bench of five learned Judges" . The Constitution
                    Bench has very clearly concluded and recorded, "the very reference itself in                                                                             e
                    the present case made by the two-Judge Bench was improper" (SCC p. 274).
                    However, the Constitution Bench then proceeded to observe that as the
                    question involved had very wide implications affecting a large number of
                    cases, it considered it appropriate to answer the questions referred instead of
                    sending the matter back to a Bench of three Judges for consideration. The
                    decision of this Court in Pradip Chandra Parija3 was followed. Thus, the                                                                                 f
                    course adopted by the Constitution Bench in the case of Hansoli Devi8 was
                    by way of an exception and not a rule.
                         12. Having carefully considered the submissions made by the learned
                    Senior Counsel for the parties and having examined the law laid down by the
                    Constitution Benches in the abovesaid decisions, we would like to sum up the
                    legal position in the following terms:                                                                                                                   g
                             (1) The law laid down by this Court in a decision delivered by a
                         Bench of larger strength is binding on any subsequent Bench of lesser or
                         coequal strength.
                             (2)§ A Bench of lesser quorum cannot disagree or dissent from the
                         view of the law taken by a Bench of larger quorum. In case of doubt all                                                                             h

                       § Ed.: Para 12(2) corrected vide Official Corrigendum No. F.3/Ed.B .J./21/2005 dated 3-3-2005.
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 11
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-7 Filed 08/14/21 Page 12 of 12

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                    CENTRAL BOARD OF DAWOOD! BOHRA COMMUNITY v.                                                                       683
                                                         STATE OF MAHARASHTRA ( Lahoti, C.J.)

                                that the Bench of lesser quorum can do is to invite the attention of the
                   a           Chief Justice and request for the matter being placed for hearing before a
                                Bench of larger quorum than the Bench whose decision has come up for
                                consideration. It will be open only for a Bench of coequal strength to
                               express an opinion doubting the correctness of the view taken by the
                               earlier Bench of coequal strength, whereupon the matter may be placed
                               for hearing before a Bench consisting of a quorum larger than the one
                   b            which pronounced the decision laying down the law the correctness of
                                which is doubted.
                                     (J)§§ The above rules are subject to two exceptions: (i) the abovesaid
                               rules do not bind the discretion of the Chief Justice in whom vests the
                               power of framing the roster and who can direct any particular matter to
                               be placed for hearing before any particular Bench of any strength; and
                   C            (ii) in spite of the rules laid down hereinabove, if the matter has already
                               come up for hearing before a Bench of larger quorum and that Bench
                                itself feels that the view of the law taken by a Bench of lesser quorum,
                                which view is in doubt, needs correction or reconsideration then by way
                               of exception (and not as a rule) and for reasons given by it, it may
                               proceed to hear the case and examine the correctness of the previous
                   d            decision in question dispensing with the need of a specific reference or
                                the order of the Chief Justice constituting the Bench and such listing.
                                Such was the situation in Raghubir Singh 7 and Hansoli Devi8 •
                                13. So far as the present case is concerned, there is no reference made by
                           any Bench of any strength at any time for hearing by a larger Bench and
                           doubting the correctness of the Constitution Bench decision in the case of
                   e       Sardar Syedna Taher Saifuddin Saheb ease 1 . The order dated 18-3-1994 by
                           the two-Judge Bench cannot be construed as an order of reference. At no
                           point of time has the Chief Justice of India directed the matter to be placed
                           for hearing before a Constitution Bench or a Bench of seven Judges.
                                14. In the facts and circumstances of this case, we are satisfied that the
                           matter should be placed for hearing before a Constitution Bench (of five
                   f
                           Judges) and not before a larger Bench of seven Judges. It is only if the
                           Constitution Bench doubts the correctness of the law laid down in Sardar
                           Syedna Taher Saifuddin Saheb ease 1 that it may opine in favour of hearing by
                           a larger Bench consisting of seven Judges or such other strength as the Chief
                           Justice of India may in exercise of his power to frame a roster may deem fit
                           to constitute.
                   g
                                15. Ordered accordingly.
                                16. IA No. 4 is disposed of.



                   h        §§ Ed.: Para 12(3) corrected vide Official Corrigendum No. F.3/Ed.B.J./7/2005 dated 17-1-2005.
